Citation Nr: 1608308	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO. 10-39 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:		Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, September 1978 to September 1988; and July 15, 2004 to November 11, 2004, during Vietnam Era and Gulf War Era.  He is a combat Veteran.

The Veteran's claim is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the VA Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified at a video conference hearing before the undersigned.  The transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's gout had its onset during active service.

2.  The Veteran's hypertension had its onset during active service.

3.  The Veteran's bilateral hearing loss was caused by in-service noise exposure.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303 (2015). 

2.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303 (2015). 

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, hypertension, and hearing loss.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  See id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis, hypertension, and hearing loss if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Gout

The Veteran contends that he was diagnosed with gout during his active duty service and has had chronic flare-ups since service.

During active service, a September 1984 STR (service treatment record) reflects that the Veteran complained of painful gout.  A June 1985 STR notes that he had a history of gout.  A November 1987 STR showed a history of clinical gout.  He was given a prescription for Allopurinol.  

Reserve treatment records contain a June 1990 STR which noted history of gout treated with Zyloprim (which the Veteran was currently taking).  A July 2003 record reflects the Veteran was taking Colchicine for gout.  A June 2004 dental record reflects that he was taking medication for gout which was controlled with Colchicine.  

During active service, an October 2004 STR notes that the Veteran continued to take medication for gout.  

Post-service, an August 2010 statement from a private physician, Dr. G. A., reflects in part, that the Veteran was currently being treated for gout with Colchicine (6 mg).  The Veteran testified that he had a recent gout attack and was currently treated with Adipure 300 milligrams and Colcrys 0.6 milligrams.

In sum, the Veteran has offered testimony and personal statements that he was first diagnosed as having gout while in active service in the 1980s and private treatment records reflect that he currently takes medication for gout.  The earliest medical evidence regarding gout appears in 1984 during active service, and the Veteran has been treated for gout on a continuous basis since that time.   Accordingly, because of the Veteran's credible testimony and supporting evidence coupled with a lack of countervailing evidence, the Board finds that the evidence supports a finding that the Veteran incurred gout while in service and the claim is therefore granted.


Hypertension

The Veteran maintains that his hypertension had its onset during active service.  An STR dated in June 1985 shows a blood pressure reading of 140/86.  Post-service, in an August 2010 statement M.P., M.D. stated that during service in January 1985 the Veteran had evidence of "hypertensive cardiovascular disease with blood pressure at that time of 140/86."  Thus, the Board finds that the evidence supports a finding that the Veteran incurred hypertension while in service and the claim is therefore granted.


Hearing Loss

An August 2007 VA examination reveals that the Veteran had a diagnosis of hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's hearing loss was not caused by or a result of his military noise exposure because he was found to have had significant hearing loss in July 2003 before the Veteran's active duty service from July 2004 to November 2004.  However, the VA examination is inadequate because the VA examiner did not discuss whether the Veteran's hearing loss was caused by noise exposure during his prior periods of active duty from February 1966 to January 1968 and September 1978 to September 1988.  Further, while a decrease in the Veteran's hearing was shown at the time of the July 2003 audiogram, hearing loss in accordance with VA standards was not shown at that time.  See 38 C.F.R. § 3.385.  

Here, the Veteran was exposed to acoustic trauma during service.  See 38 U.S.C.A. § 1154(b).  An October 2004 STR noted that he was concerned that an explosion damaged his hearing.  In April 2006, J.M., M.D. noted that the Veteran served on active duty in Iraq and was in very close proximity to a number of loud explosions that resulted in temporary hearing loss and a tinnitus.  The doctor concluded that the Veteran's current hearing loss was as likely as not caused by his active duty service and exposure to artillery fire.  An August 2015 opinion from Dr. M. M. reflects that he reviewed the STRs and medical records.  He noted that the Veteran was exposed to combat situations in Vietnam where he was exposed to small arms fire; infantry as well as air support fire was a constant part of his routine.  Dr. M again concluded that it was as least as likely as not that the Veteran's hearing loss was due to his military service.  Thus, the Board finds that the evidence supports a finding that the Veteran incurred hearing loss while in service and the claim is therefore granted.


ORDER

Service connection for gout is granted.

Service connection for hypertension is granted.

Service connection for bilateral hearing loss is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


